DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference numbers provided are not legible, such as what may be numbers 75 and 10a in figure 1, 54 and 110 in figure 2 and all the numbers in figures 4 and 4a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/740294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending Application
Reference Application
A power tool, comprising:
a motor shaft (R1); 
at least one output shaft (R2) defining an output axis (R3) that is coaxial with the at least one output shaft (R2); and 
at least one electromotive drive (R4) that acts upon the motor shaft (R1), wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other, and 
wherein a transmission of torque from the at least one electromotive drive (R4) to the at least one output shaft (R2) is effected via a belt drive (R7).

an electronically commutated electric motor (R4) configured to act on a motor shaft (R1), the motor shaft  and the electric motor defining a motor axis (R6), the motor axis coaxial with the motor shaft; 

a belt drive (R7) configured to connect the motor shaft and the working shaft; and 
an actuator element configured to act on the belt drive via an axially movable a user operated push rod, 
wherein the motor axis and the working axis are parallel and spaced apart from one another.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,871,227 to Adamczak et al (Adamczak).
Concerning claim 1, Adamczak discloses a power tool, comprising:
a motor shaft (bottom of 23); 
at least one output shaft (7) defining an output axis that is coaxial with the at least one output shaft (7); and 
at least one electromotive drive (inherently disclosed) that acts upon the motor shaft (28), the motor shaft (28), with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft (28), wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other, and 
wherein a transmission of torque from the at least one electromotive drive to the at least one output shaft (7) is effected via a belt drive (39, 30). 
Concerning claim 11, Adamczak discloses the belt drive (29, 30) is arranged along the motor axis at a first upper free end (28) of the motor shaft (bottom of 23) and at a second upper free end (28) of the at least one output shaft (7). 
Concerning claim 12, Adamczak discloses the power tool (22) is a router (23). 

Claim(s) 1, 4-5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,242,839 to Armbruster et al (Armbruster).
Concerning claim 1, Armbruster discloses a power tool, comprising:
a motor shaft (12); 
at least one output shaft (23) defining an output axis that is coaxial with the at least one output shaft (23); and 
at least one electromotive drive (11) that acts upon the motor shaft (12), the motor shaft (12), with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft (12), wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other, and 
wherein a transmission of torque from the at least one electromotive drive (11) to the at least one output shaft (23) is effected via a belt drive (40).
Concerning claim 4, Armbruster discloses a housing (3) including at least one hand-rest surface (E1 in the figure reproduced below), the at least one hand-rest surface (E1) intersected by the output axis of the at least one output shaft (23). 
Concerning claim 5, Armbruster discloses at least one operating element (8) arranged on and/or in a region close to the at least one hand-rest-surface (E1). 
Concerning claim 11, Armbruster discloses the belt drive (40) is arranged along the motor axis at a first upper free end (at 46) of the motor shaft (12) and at a second upper free end (at 28) of the at least one output shaft (23). 
Concerning claim 12, Armbruster discloses the power tool is a router.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,779,952 to Zhang (Zhang).
Concerning claim 1, Zhang discloses a power tool, comprising:
a motor shaft (3) 
at least one output shaft (24) defining an output axis that is coaxial with the at least one output shaft (24); and 
at least one electromotive drive (1) that acts upon the motor shaft (3), the motor shaft (3), with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft (3), wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other, and 
wherein a transmission of torque from the at least one electromotive drive (1) to the at least one output shaft (24) is effected via a belt drive (7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczak.
Concerning claims 2-3 and 14-16, Adamczak does not disclose the exact distance between the motor axis and the output axis.  However it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Adamczak such that the distance between the motor axis and the output axis can be between 50 mm and 80 mm (claim 2), between 15 mm and 60 mm (claim 3), is 65 mm (claim 13), between 40 mm and 20 mm (claim 14) or is 24mm (claim 15) as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to the exact distance between the motor axis and the output axis.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 2-3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster.
Concerning claims 2-3 and 14-16, Armbruster does not disclose the exact distance between the motor axis and the output axis.  However it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Armbruster such that the distance between the motor axis and the output axis can be between 50 mm and 80 mm (claim 2), between 15 mm .

Claims 2-3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Concerning claims 2-3 and 14-16, Zhang does not disclose the exact distance between the motor axis and the output axis.  However it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Zhang such that the distance between the motor axis and the output axis can be between 50 mm and 80 mm (claim 2), between 15 mm and 60 mm (claim 3), is 65 mm (claim 13), between 40 mm and 20 mm (claim 14) or is 24mm (claim 15) as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to the exact distance between the motor axis and the output axis.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of U.S. Patent No. 9,168,592 to Stavig et al (Stavig).
Concerning claim 6, Zhang does not disclose two adjusting elements positioned between the motor shaft and the output shaft.  
Stavig discloses a power tool comprising:
a motor shaft (14) 
at least one output shaft (24) defining an output axis that is coaxial with the at least one output shaft (24); and 
at least one electromotive drive (12) that acts upon the motor shaft (14), the motor shaft (14), with the one electromotive drive, defines a motor axis that is coaxial with the motor shaft (14), wherein the motor axis and the output axis are arranged substantially parallel to each other and at a distance from each other and further comprising: two adjusting elements (32, 34) arranged on the power tool in a space produced between a parallel arrangement of the motor shaft (14) and the at least one output shaft (24). 
Because both these references are concerned with a similar problem, i.e. a power tool with an output shaft offset from the motor shaft, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the vertical post (18) of Zhang with the two adjusting elements (32, 34) of Stavig.  Examiner notes both references clearly teach reducing the diameter of KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of replace the vertical post (18) of Zhang with the two adjusting elements (32, 34) of Stavig will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 7, Stavig, as applied to Zhang, discloses a base plate (30) arranged on the two adjusting elements (32, 34). 
Concerning claim 8, Stavig, as applied to Zhang, discloses the base plate (30) is arranged asymmetrically on the at least one output shaft. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster in view of U.S. Patent No. 4,871,629 to Bunyea (Bunyea).
Concerning claim 9, Armbruster discloses a first wall (E2 in the figure reproduced below) and a second wall (E3 in the figure reproduced below) which forms the at least one hand-rest surface.  However it does not disclose a battery and thus the first wall is not substantially parallel to an insertion direction of a rechargeable battery.
Bunyea discloses a power tool, comprising:
a motor shaft (at bottom of 30); 
at least one output shaft (at 32) defining an output axis that is coaxial with the at least one output shaft; and 

Because both these references are concerned with a similar problem, i.e. a power tool, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the powering means (i.e. the electrical cord) of Armbruster with the powering means (i.e. the battery pack) of Bunyea.  Examiner notes both references teach a very similar shaped power tool.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the powering means (i.e. the electrical cord) of Armbruster with the powering means (i.e. the battery pack) of Bunyea will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 10, Armbruster in view of Bunyea does not disclose wherein an angle between the first wall and the second wall is between 70 .


    PNG
    media_image1.png
    508
    683
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2013/0284480 discloses .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/06/2021